Citation Nr: 0533469	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-25 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active service from December 1964 to March 
1967.  He died on March [redacted], 2003.  The appellant is the 
veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Detroit, 
Michigan, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in July 2004, the appellant requested a personal 
hearing at the local RO before a traveling member of the 
Board.  The appellant was scheduled for a hearing on 
September 20, 2005 with a traveling member of the Board.  
However, while notice of the hearing was sent to the 
appellant's address of record, it was addressed to the 
veteran.  The appellant failed to report for the hearing, and 
in a letter received at the Board in October 2005, indicated 
she had never received notification of the hearing scheduled 
for September 20, 2005.  It was requested that she be 
rescheduled for a hearing before a traveling member of the 
Board on his/her "return visit" to the RO.  In light of the 
deficiency in addressing notice of the September 2005 hearing 
to the veteran instead of the appellant, albeit at the same 
address, and with resolution of the doubt raised by such 
deficiency, in the appellant's favor, she should be afforded 
another opportunity to appear at a hearing at the local RO 
before a traveling Veterans Law Judge of the Board.



In view of the foregoing, and to afford all due process 
consideration, the case is hereby remanded for the following 
action:

With consideration of the docket number 
of this appeal, schedule the appellant 
for a hearing before a traveling Veterans 
Law Judge of the Board at the local RO.  
Written notification of the date of the 
scheduled hearing should be provided to 
the appellant, and not the veteran, at 
her address of record.

Thereafter, the case should be returned to the Board for 
appropriate action, unless otherwise indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


